Name: Commission Regulation (EU) NoÃ 553/2010 of 23Ã June 2010 on the allocation of import rights for applications lodged for the period 1Ã July 2010 to 30Ã June 2011 under the tariff quota opened by Regulation (EC) NoÃ 431/2008 for frozen meat of bovine animals
 Type: Regulation
 Subject Matter: EU finance;  animal product;  trade;  tariff policy;  foodstuff
 Date Published: nan

 24.6.2010 EN Official Journal of the European Union L 157/11 COMMISSION REGULATION (EU) No 553/2010 of 23 June 2010 on the allocation of import rights for applications lodged for the period 1 July 2010 to 30 June 2011 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (3) opens an import tariff quota for beef and veal products. (2) The applications for import rights lodged for the period 1 July 2010 to 30 June 2011 relate to quantities exceeding those available. The extent to which import rights may be allocated should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import right applications covered by the quota with the serial number 09.4003 have been lodged for the period 1 July 2010 to 30 June 2011 under Regulation (EC) No 431/2008 shall be multiplied by an allocation coefficient of 24,413883 %. Article 2 This Regulation shall enter into force on 24 June 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 130, 20.5.2008, p. 3.